                       Case 6:17-cr-00455-AA         Document 79       Filed 07/09/21       Page 1 of 1

 AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                      District of Oregon

                  United States of America
                             v.                                      Case No.

                                                              )
                                                              )

rf2.. , c.--~~~J          fv'-o_c_&\.k "~d er   "r ) le s. ~
                                                     C{

                                                              )
                            Defendant




                                                WAIVER OF AN INDICTMENT

         I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
 year. I was advised in open court of my rights and the nature of the proposed charges against me.

        After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
 information.




                                                                                 Signature of defendant's attorney




                                                                                Printed name of defendant's attorney




                                                                                         Judge's signature


                                                                           Ann L. Aiken, U.S. District Court Judge
                                                                                   Judge 'sprinted name and title
